PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,362,135
Issue Date:   Jul 23, 2019
Application No. 15/438,308
Filing or 371(c) Date:  Feb 21, 2017
Attorney Docket No.  16764.0054US01 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the renewed petition under 37 CFR 1.182, filed May 8, 2020, which is being treated as a petition to correct one of the inventor’s information by way of a Certificate of Correction. 

The petition is GRANTED.

As stated previously, the petition dated January 8, 2020, was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 1.182 to correct the name of the joint inventor by way of a Certificate of Correction. A decision was rendered on March 5, 2020, and a Certificate of Correction issued on March 31, 2020, however, the Office record had not been updated.  The present decision ratifies the premature action. Accordingly, since a Certificate of Certificate issued previously, no new Certificate of Correction will be issued in response to the renewed petition. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET